Carpinello, J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
When petitioner’s urine sample twice tested positive for the presence of cannabinoids, he was charged with violating the prison disciplinary rule which prohibits drug use. At a tier III hearing on the charge, petitioner claimed that the medications he was taking caused false positive test results. The Hearing Officer called a facility nurse, who confirmed the medications taken by petitioner, and a technical specialist from the *765company that manufactured the test equipment, who testified that each of the medications taken by petitioner would not cause a false positive test result. In this CPLR article 78 proceeding to challenge the determination finding him guilty of the drug use charge, petitioner raises a number of issues, none of which requires lengthy discussion.
The detailed misbehavior report, together with the positive test results, constitutes substantial evidence to support the determination (see, Matter of Donato v Goord, 278 AD2d 641, lv denied 96 NY2d 711). The test documents attached to the misbehavior report were sufficient in and of themselves to establish the required proper foundation for reliance on the test results (see, id.). Inasmuch as the determination of guilt was not based upon the confidential information which prompted the request for petitioner’s urine sample, the Hearing Officer was not required to assess the reliability of the confidential informant (see, Matter of Bradstreet v Goord, 268 AD2d 832). Petitioner’s claim of false positive test results was adequately refuted by the testimony of the test equipment company representative (see, Matter of Harris v Goord, 273 AD2d 599, lv dismissed 95 NY2d 917), who sufficiently identified herself as a technical specialist. Petitioner’s remaining claims, including his challenge to the sufficiency of the transcript, have no merit.
Spain, J. P., Mugglin, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.